DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	Claims 1-17 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the transactions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Although a single transaction is previously recited in claim 1, line 2, there is insufficient antecedent basis for multiple transactions.
Claim 10 is rejected due to dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 16, and 17 are directed to a method (claim 1), a system (claim 16), and an apparatus (claim 17).  Therefore, on its face, each independent claim 1, 16, and 17 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 16, and 17 recite, in part, a method, a system, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites receiving a transaction request related to a transaction; providing user instructions related to the transaction; receiving user information related to the transaction; verifying the user information related to the transaction; and providing a confirmation of the transaction in response to the verifying of the user information related to the transaction.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a server; a service provider processing system; a user system; communication via a first communication network; and a second communication network are recited at a high-level or generality (i.e., as a generic computer components performing generic computer functions of receiving a request, providing instructions, receiving information, verifying information, and providing a confirmation) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-8, 10, 12 simply further describes the technological environment.  Dependent claims 9, 11, 13-15 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-17 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160335637 A1 (“Deshpande”) in view of US 20170256007 A1 (“Barman”).
Regarding claim 1, Deshpande discloses a method for facilitating a transaction, the method comprising (see at least FIG. 5): 
receiving, by a server, a transaction request related to a transaction between a service provider processing system and a user from the service provider processing system via a first communication network (Transaction host receives transaction request from a merchant for a transaction between a consumer and a merchant.  See at least [0040] and FIG. 5, step 502.  The merchant and the transaction host may be implemented as a one or more computing devices.  The computing device may include, for example, one or more mobile phones, feature phones, smartphones, servers, computers, laptops, tablets, personal navigation devices, etc.  See at least [0027].  The system generally includes a merchant, an acquirer, a payment network, an issuer, and a message transaction host, each coupled to (and in communication with) network.  See at least [0016] and FIG. 1, Transaction Host 110 in network communication with Merchant 102 via Network 112.  Merchant may offer products for purchase or may perform or cause to be performed a service.  See at least [0017].  The Examiner interprets the transaction host as the server.  The Examiner also interprets the merchant device as the service provider processing system.); 
providing, by the server, user instructions related to the transaction to the user system via a second communication network (The transaction host transmits a confirmation request to the consumer device.  See at least [0043] and FIG. 5, step 508.  Confirmation request includes instructing consumer to input approve code (i.e., 123) or decline code (i.e., 987).  See at least [0051] and FIG. 6, interface 608.  The system generally includes a merchant, an acquirer, a payment network, an issuer, and a message transaction host, each coupled to (and in communication with) network.  Communication network may include, without limitation, a local area network (LAN), a wide area network (WAN) (e.g., the Internet, etc.), a mobile network, and/or another suitable public and/or private network capable of supporting communication among two or more of the components, or any combinations thereof.  For example, network may include multiple different networks, such as a private payment transaction network made accessible by the payment network to the acquirer and the issuer, and separately, a telecommunications network, through which the message transaction host transmits/receives SMS messages to/from the merchant and/or consumer, via portable communication devices etc.  See at least [0016] and FIG. 1, Transaction Host 110 in network communication with Merchant 102 via Network 112.); 
receiving, by the server, user information related to the transaction from the user system (Transaction host receives confirmation response from the consumer device.  Confirmation response may be a PIN or password associated with the payment account.  See at least [0043]-[0044] and FIG. 5, step 510.  The user may enter “123” to approve the transaction.  See at least [0051] and FIG. 6, interface 610.  The Examiner interprets code entered by the user to approve the transaction as user information related to the transaction.); 
verifying, by the server, the user information related to the transaction (The transaction host provided to the consumer device the approval code.  Upon receipt of the confirmation response from the consumer, if an approval, the transaction causes the transaction to be processed.  See at least [0043]-[0044], and FIG. 5, step 512.  The Examiner interprets the transaction host processing the transaction in response to receiving approval code that was provided by the transaction host as verifying the user information related to the transaction.); and 
providing, by the server, a confirmation of the transaction to the service provider processing system in response to the verifying of the user information related to the transaction (The transaction host transmit a transaction confirmation to the merchant and the consumer device.  See at least [0045] and FIG. 5, steps 514 and 516.).

While Deshpande discloses a transaction between a service provider processing system and a user, Deshpande does not expressly disclose the transaction is between a service provider processing system and a user system.

However, Barman discloses the transaction is between a service provider processing system and a user system (Text payment server receives a message from a customer device via a network.  See at least [0061].  Text payment server may be a part of a payment system and in network communication with restaurant point of sale devices.  See at least [0052] and [0044]-[0046].  See also FIG. 1, Text payment server 105 in communication with Customer devices 110, 115, 120 via Network 125.).
From the teaching of Barman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transaction request of Deshpande to include a transaction where the transaction is between a service provider processing system and a user system, as taught by Barman, in order to improve efficiency of processing transactions between service providers and customers, in order to increase profits for merchants and in order to reduce customer’s time and convenience (see Barman at least at [0002]).

Regarding claim 2, the combination of Deshpande and Barman teach the limitations of claim 1, as discussed above, and Deshpande further discloses the second communication network is the first communication network (The system generally includes a merchant, an acquirer, a payment network, an issuer, and a message transaction host, each coupled to (and in communication with) network.  Communication network may include, without limitation, a local area network (LAN), a wide area network (WAN) (e.g., the Internet, etc.), a mobile network, and/or another suitable public and/or private network capable of supporting communication among two or more of the components, or any combinations thereof.  See at least [0016] and FIG. 1, Transaction Host 110 in network communication with Merchant 102 via Network 112.).

Regarding claim 3, the combination of Deshpande and Barman teach the limitations of claim 1, as discussed above, and Deshpande further discloses the first communication network is an Internet and the second communication network is a cellular network (The system generally includes a merchant, an acquirer, a payment network, an issuer, and a message transaction host, each coupled to (and in communication with) network.  Communication network may include, without limitation, a local area network (LAN), a wide area network (WAN) (e.g., the Internet, etc.), a mobile network, and/or another suitable public and/or private network capable of supporting communication among two or more of the components, or any combinations thereof.  For example, network may include multiple different networks, such as a private payment transaction network made accessible by the payment network to the acquirer and the issuer, and separately, a telecommunications network, through which the message transaction host transmits/receives SMS messages to/from the merchant and/or consumer, via portable communication devices etc.  See at least [0016] and FIG. 1, Transaction Host 110 in network communication with Merchant 102 via Network 112.  Network interface of the computing devices includes cellular network adapter and wireless network adapter.  See at least [0032].)

Regarding claim 4, the combination of Deshpande and Barman teach the limitations of claim 1, as discussed above, and Deshpande further discloses each of the first and second communication networks are at least one selected from a group Internet, cellular network, near field communication, Bluetooth, radio encoded communication and visually encoded communication (The system generally includes a merchant, an acquirer, a payment network, an issuer, and a message transaction host, each coupled to (and in communication with) network.  Communication network may include, without limitation, a local area network (LAN), a wide area network (WAN) (e.g., the Internet, etc.), a mobile network, and/or another suitable public and/or private network capable of supporting communication among two or more of the components, or any combinations thereof.  For example, network may include multiple different networks, such as a private payment transaction network made accessible by the payment network to the acquirer and the issuer, and separately, a telecommunications network, through which the message transaction host transmits/receives SMS messages to/from the merchant and/or consumer, via portable communication devices etc.  See at least [0016] and FIG. 1, Transaction Host 110 in network communication with Merchant 102 via Network 112.  Network interface of the computing devices includes wired network adapter, a wireless network adapter, a cellular network adapter, or other device capable of communicating to one or more different networks.  See at least [0032].).

Regarding claim 5, the combination of Deshpande and Barman teach the limitations of claim 1, as discussed above, and Deshpande further discloses the server and the service provider processing system are co-located in the same device (Each of the merchant, the acquirer, the payment network, the issuer, and the message transaction host may be implemented in one computing device.  See at least [0027].).

Regarding claim 6, the combination of Deshpande and Barman teach the limitations of claim 1, as discussed above, and Deshpande further discloses the server and the service provider processing system are co-located in the same location (Each of the merchant, the acquirer, the payment network, the issuer, and the message transaction host, may be implemented in one or more computing devices, such as a computing device or multiple computing devices located together, or distributed across a geographic region.  See at least [0027]).

Regarding claim 7, the combination of Deshpande and Barman teach the limitations of claim 1, as discussed above, and Barman further discloses the user instructions are included in at least one selected from a group of a text message, visually encoded message, and radio encoded message to the user system and include a uniform resource identifier that requests the user information related to the transaction (A customer may receive a text message with a URL to access bill.  See at least [0063] and FIG. 4, Message with URL 410.  The URL requesting payment information of the payer.  See at least [0077] and FIG. 8.).
From the teaching of Barman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the user instructions of Deshpande to be included in a text message and include a URI, as taught by Barman, in order to improve efficiency of processing transactions between service providers and customers, in order to increase profits for merchants and in order to reduce customer’s time and convenience (see Barman at least at [0002]).

Regarding claim 8, the combination of Deshpande and Barman teach the limitations of claim 7, as discussed above, and Barman further discloses providing, by the server, a software application to the user system via the first communication network in response to a user selection of the uniform resource identifier (A customer may receive a text message with a URL to access bill.  See at least [0063] and FIG. 4, Message with URL 410.  A webpage application may then be access on the user device.  The webpage application may be created by the Text payment server.  See at least [0078], [0085], and FIGs. 5-8.  Webpage may be accessed via application.  See at least [0333].  Text payment server may be a part of a payment system and in network communication with restaurant point of sale devices.  See at least [0052] and [0044]-[0046].  See also FIG. 1, Text payment server 105 in communication with Customer devices 110, 115, 120 via Network 125.).
From the teaching of Barman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Deshpande to provide a software application to the user system in response to the user selection of the uniform resource identifier, as taught by Barman, in order to improve efficiency of processing transactions between service providers and customers, in order to increase profits for merchants and in order to reduce customer’s time and convenience (see Barman at least at [0002]).

Regarding claim 9, the combination of Deshpande and Barman teach the limitations of claim 1, as discussed above, and Deshpande further discloses the transaction is related to a service provided by the service provider processing system to the user system (Transaction host receives transaction request from a merchant for a transaction between a consumer and a merchant.  See at least [0040] and FIG. 5, step 502.  Merchant may offer products for purchase or may perform or cause to be performed a service.  See at least [0017].), 
the user instructions include payment information related to the transactions (The instructions including a request to confirm a charge of “$24.34.”  See at least [0051] and FIG. 6, Interface 608.  The Examiner is interpreting the charge as information related to the transaction.), and 
the user information includes information that completes the payment information and also includes a digital approval of the transaction by the user system (The consumer may be prompted to respond (with the approval code) with a PIN or password associated with the portable communication device or payment account.  See at least [0043].  The Examiner interprets the approval code, which is used to process the transaction for the charge amount, as user information that completes the payment information.  The Examiner also interprets the PIN as a digital approval of the transaction by the user system.).

Regarding claim 10, the combination of Deshpande and Barman teach the limitations of claim 9, as discussed above, and Deshpande further discloses the digital approval includes at least one selected from a group of a PIN, handwritten signature, biometrics, digital signature, user knowledge and user identifier (The consumer may be prompted to respond (with the approval code) with a PIN or password associated with the portable communication device or payment account.  See at least [0043].).
	
Regarding claim 11, the combination of Deshpande and Barman teach the limitations of claim 9, as discussed above, and Deshpande further discloses the transaction is related to a service to be provided by the service provider processing system to the user system (Transaction host receives transaction request from a merchant for a transaction between a consumer and a merchant.  See at least [0040] and FIG. 5, step 502.  Merchant may offer products for purchase or may perform or cause to be performed a service.  See at least [0017].).

Deshpande does not expressly disclose the user information includes the user instructions include at least one form to be completed by the user system, and the user information includes information that completes the form and a digital signature of the user.

However, Barman discloses the user information includes the user instructions include at least one form to be completed by the user system (The URL requesting payment information of the payer in the form of a webpage application form.  See at least [0077] and FIG. 8.), and 
the user information includes information that completes the form and a digital signature of the user (The webpage may include a signature entry field; and the method may further include: receiving a signature from the customer device via the webpage; and sending an image of the signature to the restaurant computing system using the restaurant network address via the second network.  See at least [0019].  See also [0072] and [0077]-[0080].).
From the teaching of Barman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the user instructions of Deshpande to include the form taught by Barman, and to modify the user information of Deshpande to include information that completes the form and a digital signature of the user, as taught by Barman, in order to improve efficiency of processing transactions between service providers and customers, in order to increase profits for merchants and in order to reduce customer’s time and convenience (see Barman at least at [0002]).

Regarding claim 14, the combination of Deshpande and Barman teach the limitations of claim 1, as discussed above, and Deshpande further discloses the service provider processing system is a point of service system (The merchant includes a sales person, who is associated with portable communication device, such as, for example, a mobile phone, etc. The sales person is associated with the merchant, and may include, for example, an owner, employee, checkout clerk, sales associate, service person, worker, etc., who (is affiliated with merchant and) aids consumer in the purchase of products offered for purchase, or performs or causes to be performed the service(s), for which the consumer is paying, and/or any other person associated with the merchant and involved in the transaction, etc. The portable communication device is configured to exchange SMS messages with other devices, and in particular, the message transaction host.  See at least [0017].).

Regarding claim 15, the combination of Deshpande and Barman teach the limitations of claim 1, as discussed above, and Barman further discloses the service provider processing system is a check-in processing terminal (Text payment server can receive information related to restaurant reservations made by customers.  See at least [0091] and [0140].  The Examiner interprets the text payment server that can receive information related to restaurant reservations as a check-in processing terminal.).
From the teaching of Barman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the service provider processing system of Deshpande to be a check-in processing terminal, as taught by Barman, in order to improve efficiency of processing transactions between service providers and customers, in order to increase profits for merchants and in order to reduce customer’s time and convenience (see Barman at least at [0002]).

Claim 16 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale. And Deshpande discloses a system comprising: a memory storing computer-executable instructions; and a processor executing the computer-executable instructions (The transaction host may be implemented in one or more computing devices, such as a computing device or multiple computing devices located together, or distributed across a geographic region. The computing device may include, for example, one or more mobile phones, feature phones, smartphones, servers, computers, laptops, tablets, personal navigation devices, etc.  See at least [0027].  See also [0028]-[0032].).

Claim 17 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  And Deshpande discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor (The transaction host may be implemented in one or more computing devices, such as a computing device or multiple computing devices located together, or distributed across a geographic region. The computing device may include, for example, one or more mobile phones, feature phones, smartphones, servers, computers, laptops, tablets, personal navigation devices, etc.  See at least [0027].  See also [0028]-[0032].).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Barman, and in further view of US 20200402048 A1 (“Cluxton”).
Regarding claim 12, the combination of Deshpande and Barman teach the limitations of claim 1, as discussed above, and Deshpande further discloses providing, by the server, instructions to the service provider processing system to provide an electronic notification of the transaction (The message transaction host receives the authorization response, and at, transmits a transaction conformation, including an approval or decline of the transaction, to the portable communication device associated with the merchant.  See at least [0045] and FIG. 5, step 514.).

While Deshpande discloses providing, by the server, instructions to the service provider processing system to provide an electronic notification of the transaction, Deshpande does not expressly disclose providing instructions to the service provider processing system to provide an electronic notification of the transaction to the user system.

However, Cluxton discloses providing instructions to the service provider processing system to provide an electronic notification of the transaction to the user system (Acquirer may forward authorization message that includes multimedia object to the acceptance device.  See at least [0067].  Acceptance device may provide multimedia object or representation thereof to computing device of the user.  See at least [0070].  Multimedia object is output based on transaction being approved.  See at least [0072].).
From the teaching of Cluxton, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Deshpande to send the electronic notification of Deshpande to the user system of Deshpande, using the technique of sending data between server, service provider processing system, and user system as taught by Cluxton, in order to improve user experience of a user transacting at a customer device (see Cluxton at least at [0003]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 13, the combination of Deshpande, Barman, and Cluxton disclose the limitations of claim 12, as discussed above, and Deshpande further discloses the electronic notification is at least one selected from a group of a receipt, a confirmation, an invoice, an authorization code, and an acknowledgement (The message transaction host receives the authorization response, and at, transmits a transaction conformation, including an approval or decline of the transaction, to the portable communication device associated with the merchant.  See at least [0045] and FIG. 5, step 514.  The Examiner interprets the transaction confirmation as a confirmation.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120290421 A1 (“Qawami”) discloses a mobile payment system authorizes payment by sending a Short Message Service (SMS) text message or secure hypertext transfer protocol (HTTPS) request to a customer's mobile phone or mobile device requiring customer to respond by SMS or HTTPS.
US 20190130397 A1 (“Hameed”) discloses a host system pushing hosted Universal Resource Locators (URLs) to mobile computing devices.
US 20090327114 A1 (“Sheth”) discloses A method and system for securely verifying over an open network a transaction using a payment card requiring authorization, such as a PIN, to be used. The system utilizes a secure host system to establish two lines of communication between a merchant and a consumer device used by an individual using the payment card. The secure host system provides a verification interface that is presented to the consumer device, providing a means for the individual to provide verification information. The secure host system receives verification information from the consumer device, couples the verification information with card information supplied by a merchant for verification from a third party payment provider. The transaction service provider verifies the transaction without sending the cardholder's actual PIN over the open network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694       

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694